 

SECOND AMENDMENT

TO

AGREEMENT AND PLAN OF MERGER

 

THIS SECOND AMENDMENT TO AGREEMENT AND PLAN OF MERGER (the “Amendment”) is
entered into as of February 6, 2013, by and among Canwealth Minerals
Corporation, a Delaware corporation (“Canwealth”), USG1, Inc., a Delaware
corporation (“USG1”), and Kimi Royer, as representative of the USG1 Stockholders
(the “Stockholder Representative”). Canwealth, USG1 and the Stockholder
Representative are sometimes collectively referred to herein as the “Parties.”

 

WITNESSETH

 

WHEREAS, the Parties entered into that certain Agreement and Plan of Merger,
dated August 10, 2012, as amended by that certain First Amendment to Agreement
and Plan of Merger, dated January 15, 2013 (as amended, the “Merger Agreement”).

 

WHEREAS, the Parties desire to authorize and approve the form of Certificate of
Merger to effectuate the Merger.

 

WHEREAS, Schedule “B” to the Merger Agreement, which set forth the
capitalization of the Surviving Company following the Merger, contained certain
inaccuracies.

 

WHEREAS, the Parties desire to further amend the Merger Agreement as provided
herein to correct Schedule “B” to the Merger Agreement.

 

NOW, THEREFORE, in accordance with Section 5.02 of the Merger Agreement, the
Parties hereby agree as follows:

 

1.          Defined terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Merger Agreement.

 

2.          The Parties hereby agree that subject to the conditions of the
Merger Agreement, they shall cause a Certificate of Merger, in the form attached
hereto as Schedule “A”, to be filed to effectuate the Merger. As contemplated by
the Certificate of Merger, the Surviving Company shall change its name to
“Canwealth Minerals Corporation” upon filing of the Certificate of Merger.

 

3.           Schedule “B” to this Amendment replaces and supersedes Schedule “B”
to the Merger Agreement in all respects.

 

4.           This Amendment may be executed in any number of counterparts, all
of which, when taken together, will be deemed to constitute one and the same
agreement. Signatures delivered by facsimile or electronic mail shall be deemed
original signatures for all purposes of this Amendment.

 

1

 

 

5.           Except for the amendment to the Merger Agreement specifically set
forth in this Amendment, the Merger Agreement shall remain in full force and
effect in all respects.

 

[Remainder of page intentionally left blank; signature pages follows.]

 

2

 

 

IN WITNESS WHEREOF, the parties have executed this Second Amendment to Agreement
and Plan of Merger as of the date first written above.

 

  CANWEALTH MINERALS   CORPORATION         By: /s/ Garth McIntosh     Name:
Garth McIntosh     Title: President, ICBS, Ltd.         USG1, INC.         By:
/s/ Kimi Royer     Name: Kimi Royer     Title: Chief Executive Officer        
/s/ Kimi Royer   Kimi Royer, as Stockholder Representative

 

3

 

 

SCHEDULE “A”

 

Certificate of Merger

 

STATE OF DELAWARE

CERTIFICATE OF MERGER OF

DOMESTIC CORPORATIONS

 

Pursuant to Title 8, Section 251(c) of the Delaware General Corporation Law, the
undersigned corporation executed the following Certificate of Merger:

 

FIRST: The name of the surviving corporation is USG1, INC. and the name of the
corporation being merged into this surviving corporation is CANWEALTH MINERALS
CORPORATION.

 

SECOND: An Agreement of Merger has been approved, adopted, certified, executed,
and acknowledged by each of the aforesaid constituent corporations.

 

THIRD: The name of the surviving corporation in the merger herein certified
USG1, INC., a Delaware corporation.

 

FOURTH: The Certificate of Incorporation of USG1, INC. shall continue to be the
Certificate of Incorporation of said surviving corporation, and said Certificate
of Incorporation shall be amended to amend Article One, relating to the of said
surviving corporation, to read as follows:

 

“ARTICLE ONE: The name of the corporation is CANWEALTH MINERALS CORPORATION.”

 

FIFTH: The merger is to become effective on the date of filing of this
Certificate of Merger.

 

SIXTH: An executed copy of the Agreement of Merger between the aforesaid
constituent corporations is on file at 1376 Perrot Boulevard, Ile Perrot,
Quebec, Canada J7V 7P2, the principal place of business of the aforesaid
surviving corporation.

 

SEVENTH: A copy of the aforesaid Agreement of Merger will be furnished by the
aforesaid surviving corporation, on request, and without cost, to any
shareholder of each of the aforesaid constituent corporations.

 

IN WITNESS WHEREOF, said surviving corporation has caused this certificate to be
signed by an authorized officer, the _____ day of February, 2013.

 

  By:       Kimi Royer, President

 

4

 

 

SCHEDULE “B”

 

Capitalization Schedule

 

USG1, Inc. Capitalization Schedule

Schedule B

 

Authorized:      Common Shares   100,000,000  Preferred Shares   20,000,000 

 

Outstanding Common:         Shareholder  Common Shares   Percent Owned  ICBS,
Ltd.   38,648,077    76.12% Radcor Inc.   5,521,154    10.88% Kimi Royer 
 550,000    1.08% Robert Blessing   550,000    1.08% Preston Jones   550,000  
 1.08% Roger Dredge   350,000    0.69% Trevor Stephens   350,000    0.69% Brian
Rietze   300,000    0.59% Ryan Schramm   300,000    0.59% Tiber Creek Corp 
 250,000    0.49% Jason Cornelius   250,000    0.49% Brenda Sullivan   250,000  
 0.49% Ron Moss   150,000    0.30% Paul Brown   150,000    0.30% Louis Martone 
 150,000    0.30% Terrance Frost   150,000    0.30% Jeffery Hilbert   150,000  
 0.30% Vera Lvovich   150,000    0.30% William Bernard   150,000    0.30% Tino
Romagnoli   150,000    0.30% Ramsey Schantz   150,000    0.30% Phil Clodgo 
 150,000    0.30% Chris Strobel   100,000    0.20% Zach Blessin   100,000  
 0.20% Justin Blessin   100,000    0.20% Marc Quattrini   100,000    0.20%
Bernie Smith   50,000    0.10% Edward Clausin   50,000    0.10% Brian Murphy 
 50,000    0.10% Cyndi Barnett   50,000    0.10% Daniel Mara   50,000    0.10%
Daniel Kay   50,000    0.10% Erica Mattson   50,000    0.10% Joseph Hurley 
 50,000    0.10% Matthew Hoffman   50,000    0.10% Mike Cocchimiglio   50,000  
 0.10% Paul Apo   50,000    0.10% Kenneth Wininger   50,000    0.10% Randy
Stahla   50,000    0.10% Robert Wall   50,000    0.10% Roy Hubbard   50,000  
 0.10% Peter Jett   50,000    0.10% Wayne Watson   50,000    0.10% Winston
Prince   50,000    0.10% Chris Penuel   50,000    0.10% Aninash Mistri 
 50,000    0.10% Total Outstanding   50,769,231    100%

 

5

 

 

Outstanding Preferred:           Shareholder  Preferred Shares   Percent Owned 
            None          

 



Options, Warrants, Grants, etc.           Shareholder  Type   Percent Owned    
         None          

 

6

 

